                      Case 3:20-cv-01703-EMC Document 6 Filed 03/24/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                  Northern District of California

                                                                  )
                                                                  )
                                                                  )
                       SENCHA, INC.                               )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                                      Civil Action No.             3:20-cv-01703-EMC
                                                                  )
                                                                  )
                                                                  )
                                                                  )
                  WEBSITEBOX CORP.                                )
                           Defendant(s)                           )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
     WEBSITE BOX, CORP.
     7191 Yonge St., #410
     Toronto ON L4C 0C4
     Canada
     c/o Ministry of the Attorney General, Ontario Court of Justice 393, Main Street Haileybury Ontario P0J 1K0
     Ont
        A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
Alexius Miller, Attorney at Law
Jones & Spross PLLC
1605 Lakecliff Hills Ln., Suite 100
Austin, TX 78732
alexius.miller@jonesspross.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                                  S DISTR
                                                                               ATE       IC
                                                                             ST            T
                                                                                                   CLERK OF COURT
                                                                         D
                                                                                                      Susan Y. Soong
                                                                                                   CO
                                                                    E
                                                                  IT




                                                                                                     UR
                                                                UN




                                                                                                       T
                                                                N O RT




                                                                                                        NI A




                                                                                                               Thelma Nudo
                                                                                                    OR




Date:         3/24/2020
                                                                  HE




                                                                                                   IF




                                                                         N
                                                                                                   AL
                                                                         R




                                                                             DI
                                                                                  S T RI T O F C
                                                                                        C
                                                                                                               Signature of Clerk or Deputy Clerk
                        Case 3:20-cv-01703-EMC Document 6 Filed 03/24/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.          3:20-cv-01703-EMC

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

                I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

                I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

                I served the summons on (name of individual)                                                                 , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

                I returned the summons unexecuted because                                                                       ; or

                Other (specify):
                                                                                                                                        .


           My fees are $                           for travel and $                  for services, for a total of $                     .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
